     Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 1 of 41    PageID #: 1
                                                                   FILED IN OPEN
                                                                   COURT 10/08/2020
                                                                   AMENDED 10/21/2020
LFP
GFM
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                    *   CRIMINAL NO. 20-00122-TFM
                                            *   USAO NO. 18R00579
                                            *   OCDETF NO. SE-ALS-0121
v.                                          *   VIOLATIONS:
                                            *           21 USC § 846
MARTIN CARLTON MELTON,                      *           21 USC § 841(a)(1)
      aka MC                                *           21 USC § 924(c)(1)(A)(i)
JESSIE LEE ANDREWS,                         *           21 USC § 922(g)(1)
LISA OVERBY BROKAW,                         *           21 USC § 856(a)(2)
REGINALD IRVIN BURGESS,                     *
MELODY NOEL CLEBURN,                        *
      aka ANGEL NOEL                        *
JIMMY EARL CONNER,                          *
MORTIMER ADRIAN COTTRELL,                   *
      aka CUZ                               *   FILED UNDER SEAL
KHADARRIN J. CRAYTON,                       *
      aka KD                                *
CHAD JOSHUA DELEVIELEUSE,                   *
      aka CHAD THE PILOT                    *
DONNA J. DELEVIELEUSE,                      *
KIAIRUS JAMER DIAMOND,                      *
      aka NEPHEW                            *
JULISA NATALIA DILLARD,                     *
SYDNEY ELIZABETH DUNN,                      *
MARINDA OLIVIA LOETTA HEFLIN,               *
CORNELL LEMONT HOUSTON,                     *
      aka CJ                                *
AVAMAE GAYNELL JACKSON,                     *
      aka AVA                               *
TOMOCUS LAWRENCE JACKSON,                   *
      aka J-BO / CJ                         *
RICHARD GAINES KRAUSE,                      *
BRITTANY VICTORIA LOVEJOY,                  *
HARRISON LAVELLE LUKER,                     *
AUSTIN TYLER MAMUSCIA,                      *
TYLER WESTON MARTIN,                        *
FITZALBERT NORMAN MCGLOSHEN,                *
      aka FITZ                              *
GABRIELLE ANTOINETTE MIMS,                  *
JONAS W. MILLER,                            *
      aka JONAS MOORE / RIP                 *
AUTUMN JEAN MOOREHEAD,                      *
ANNETTA GAYNELL OWENS,                      *
 Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 2 of 41                PageID #: 2




     aka GAYNELL                                 *
ADAM JOSEPH OWENS,                               *
     aka AJ / BIG HOMIE                          *
WILLIAM GRANT OWENS,                             *
     aka WHIP / SURGE                            *
EDWIN JEROME OWENS,                              *
     aka EJ                                      *
TERRY LAMONT OWENS,                              *
     aka SOLO                                    *
AMBER LEE PARKER,                                *
     aka AMBER RUSSELL                           *
ED RAY PATTERSON,                                *
     aka UNC / POP                               *
WENDY GALE ROBERTS,                              *
MARK ROBERT RUPPRECHT,                           *
     aka GHOST                                   *
ALEX SCOTT,                                      *
     aka BLACK                                   *
DENTON TAYLOR STANLEY,                           *
JESSICA DEFLOREN TUBB,                           *
     aka ALLIE                                   *
LEMONT STEVENS                                   *
     aka MONT                                    *
PARESH PATEL,                                    *
JAIKUMAR RAMESHBAI PATEL, and                    *
MITESH DESAI                                     *

                                      INDICTMENT

THE GRAND JURY CHARGES:

                                       Introduction

       1.     At all relevant times, defendants Martin Carlton Melton, aka MC, Terry Lamont

Owens, aka Solo, Edwin Jerome Owens, aka EJ, Adam Joseph Owens, aka AJ / Big Homie,

Annetta Gaynell Owens, aka Gaynell, William Grant Owens, aka Whip / Surge, Ed Ray Patterson,

aka Unc / Pop, Avamae Gaynell Jackson, aka Ava, Kiairus Jamer Diamond, aka Nephew,

Khadarrin J. Crayton, aka KD, Jimmy Earl Conner, Lisa Overby Brokaw, Jessica Defloren Tubb,
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 3 of 41   PageID #: 3
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 4 of 41   PageID #: 4
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 5 of 41   PageID #: 5
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 6 of 41   PageID #: 6
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 7 of 41   PageID #: 7
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 8 of 41   PageID #: 8
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 9 of 41   PageID #: 9
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 10 of 41   PageID #: 10
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 11 of 41   PageID #: 11
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 12 of 41   PageID #: 12
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 13 of 41   PageID #: 13
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 14 of 41   PageID #: 14
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 15 of 41   PageID #: 15
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 16 of 41   PageID #: 16
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 17 of 41   PageID #: 17
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 18 of 41   PageID #: 18
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 19 of 41   PageID #: 19
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 20 of 41   PageID #: 20
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 21 of 41   PageID #: 21
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 22 of 41   PageID #: 22
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 23 of 41   PageID #: 23
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 24 of 41   PageID #: 24
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 25 of 41   PageID #: 25
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 26 of 41   PageID #: 26
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 27 of 41   PageID #: 27
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 28 of 41   PageID #: 28
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 29 of 41   PageID #: 29
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 30 of 41   PageID #: 30
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 31 of 41   PageID #: 31
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 32 of 41   PageID #: 32
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 33 of 41   PageID #: 33
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 34 of 41   PageID #: 34
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 35 of 41   PageID #: 35
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 36 of 41   PageID #: 36
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 37 of 41   PageID #: 37
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 38 of 41   PageID #: 38
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 39 of 41   PageID #: 39
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 40 of 41   PageID #: 40
Case 1:20-cr-00122-TFM Document 1 Filed 10/08/20 Page 41 of 41   PageID #: 41
